Citation Nr: 9909141	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-00 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a low back disability.

2.  Entitlement to an evaluation greater than 10 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 until May 
1992.

This appeal arises from a rating decision rendered by the St. 
Petersburg, Florida Regional Office (RO) in May 1995.  By 
this decision, the RO awarded the veteran service connection 
for a low back disability characterized as "lumbar disc 
disease with history of laminectomy" and for "residuals 
[of] left knee injury," assigning a 10 percent evaluation 
for each disability.  The RO continued its 10 percent 
evaluations by a statement of the case issued in October 1995 
and by a rating decision and supplemental statement of the 
case issued in December 1996.  As might be ascertained from 
the "issues" that have been certified for appeal, the 
veteran seeks increased evaluations for each of his two 
service-connected disabilities.

By a statement he submitted in November 1995 and by testimony 
he presented to an RO hearing officer in December 1996, the 
veteran may be deemed to have raised the issue of entitlement 
to service connection for a right knee disability as 
secondary to his service-connected left knee disability or 
otherwise, the issue of entitlement to service connection for 
a parasitic condition, and the issue of entitlement to 
service connection for a cervical (and, perhaps, a thoracic) 
spine condition.  These issues are, therefore, referred to 
the RO for all appropriate action.


REMAND

The veteran contends that the symptoms associated with his 
service-connected left knee and low back disabilities are of 
such severity as to warrant increases from the ten percent 
ratings that are currently in effect therefor.  In this 
regard, the veteran has indicated, among other things, that 
he experiences a significant amount of pain in his low back 
and in his left knee upon sitting, upon standing, upon 
squatting, upon lifting, and upon climbing stairs.  He has 
also indicated that, at times, his back "locks up," 
rendering it nearly impossible for him to breathe.

The veteran was last afforded a VA orthopedic examination in 
April 1995, nearly four years ago.  This being the case, it 
would appear that another VA examination, for the purpose of 
ascertaining the current status of the veteran's left knee 
and low back disabilities, is warranted.  Because the 
veteran's left knee and low back symptoms appear largely to 
involve pain, including pain on motion, it will be necessary, 
upon VA examination, for the examiner to specifically address 
all functional loss that is due to pain as well as any other 
relevant factors listed in the regulations governing the 
evaluation of musculoskeletal disabilities, to include 
38 C.F.R. §§ 4.40, 4.45, 4.59 and all applicable diagnostic 
codes pertaining to limitation of motion and arthritis.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1996).

The veteran has advised that he has been undergoing 
chiropractic treatment, at the hands of a certain Dr. K. 
Marlin, on a regular basis.  Because the records of such 
treatment might prove valuable, the RO should attempt to 
obtain them.

In view of the foregoing discussion, this case is REMANDED 
for the following:

1.  The RO should ask the veteran to 
specify any additional evidence 
(including recent treatment records) that 
might bear upon the nature and severity 
of his left knee and/or his low back 
condition(s).  The RO should attempt to 
obtain any additional evidence specified 
by the veteran.

2.  In addition to attempting to obtain 
any evidence specified by the veteran 
pursuant to No. 1 above, the RO should 
request that Dr. Kevin Marlin submit 
copies of all records of chiropractic 
treatment he has performed on the 
veteran.  Dr. Marlin may apparently be 
contacted at the Marlin Chiropractic 
Clinic, 11921 S. Dixie Highway, Suite 
205, Miami, Florida  33156.  If 
necessary, the RO should ask the veteran 
to provide any updated address for Dr. 
Marlin.

3.  Following completion of the above, 
the RO should arrange for the veteran to 
be examined by a 
VA orthopedist for the purpose of 
ascertaining the current severity of his 
service connected low back and left knee 
disabilities.  All appropriate tests and 
studies (including X-ray and/or MRI 
examinations) should be performed.  The 
examiner should identify all signs and 
symptoms of the veteran's low back and 
left knee disabilities and should make 
specific inquiry as to any resulting 
limitation of motion, indicating, in 
degrees, all range of motion accomplished 
by the veteran.  In assessing the 
severity of the veteran's low back 
disability, the examiner should make use 
of the specific terminology contained in 
VA's Schedule for Rating Disabilities at 
38 C.F.R. Part 4, Diagnostic Codes 5289, 
5292, 5293, and 5295 as well as the 
terminology found in any other applicable 
diagnostic codes.  In assessing the 
severity of the veteran's left knee 
disability, the examiner should make use 
of the specific terminology contained at 
Diagnostic Codes 5256, 5257, 5260, and 
5261 as well as the terminology found in 
any other applicable diagnostic codes.  
Additionally, and with respect to both 
the low back and left knee disabilities, 
the examiner should determine whether, 
and to what extent, each disability is 
characterized by, inter alia, weakened 
movement; excess fatigability; pain on 
movement; swelling; instability; 
interference with sitting, standing, and 
weight-bearing; or disturbance of 
locomotion.  The examiner should also 
comment upon any functional loss that is 
due to pain, as supported by adequate 
pathology and as evidenced by the visible 
behavior of the veteran.  The examiner's 
opinions, in all respects, should reflect 
a review of the entire evidentiary 
record.  Accordingly, the claims file and 
a copy of this remand should be made 
available to the examiner.  Additionally, 
the RO should provide the examiner with a 
copy of the applicable rating criteria as 
specified above.

4.  If the veteran fails to report for 
the above-referenced VA examination, the 
RO should permit him the opportunity, per 
38 C.F.R. § 3.655, to provide good cause 
for his failure to report.

5.  Upon determining that all requested 
development has been completed and that 
any additional examination report is 
adequate, the RO should readjudicate the 
veteran's claim for an evaluation greater 
than 10 percent for a low back disability 
and his claim for an evaluation greater 
than 10 percent for a left knee 
disability.  In readjudicating each 
claim, entitlement should be considered 
upon both schedular and extraschedular 
bases.  The schedular criteria to be 
considered should include those found at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as well 
as those found in all applicable 
diagnostic codes (including, if 
appropriate, diagnostic codes pertaining 
to arthritis).  The RO should take care 
to ensure that, in any supplemental 
statement of the case issued pursuant to 
its readjudication of the veteran's 
claims, the reasons and bases for its 
determinations (on both schedular and 
extraschedular grounds) are set forth in 
detail.  If all benefits requested 
(pursuant to either of the veteran's 
claims) are not granted, the case, upon 
completion of the usual adjudicative 
procedures, should be returned to the 
Board for further review.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 7 -


